      6:20-cr-00099-RAW Document 79 Filed in ED/OK on 03/29/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,

                         Plaintiff,

 v.                                                         Case No. CR-20-099-RAW

 HUNTER JACOB JAMES HOPE,

                         Defendant.


                          PRELIMINARY ORDER OF FORFEITURE

        Before the Court is the Unopposed Motion and Brief of the United States for a Preliminary

Order of Forfeiture, filed March 27, 2021. The Court finds that, as a result of the defendant’s guilty

plea to Counts One, Two, Three, Four, Six, Nine, Ten, and Eleven of the Second Superseding

Indictment in which the government sought forfeiture, Defendant Hunter Jacob James Hope shall

forfeit to the United States, pursuant to Title 18, United States Code, Section 2253, any and all of

the defendant’s right, title and interest in:

        a.      any visual depiction described in Sections 2251, 2251A, 2252, 2252A, 2252B, or
                2260, of Title 18, or any book, magazine, periodical, film, videotape, or other
                matter which contains any such visual depiction, which was produced, transported,
                mailed, shipped or received;

        b.      any property, real or personal, constituting or traceable to gross profits or other
                proceeds obtained from such offenses; and

        c.      any property, real or personal, used or intended to be used to commit or to promote
                the commission of such offenses or any property traceable to such property.

        The property subject to forfeiture, pursuant to Title 18, United States Code, Section 2253,

includes, but is not limited to the following items:

                •    One (1) Silver Apple iPhone, S/N FFMTVV60HFLR;

                •    One (1) Samsung Galaxy Centura, S/N c9786646; and

                                                  1
     6:20-cr-00099-RAW Document 79 Filed in ED/OK on 03/29/21 Page 2 of 3




                •    One (1) White Apple iPhone, S/N C8PHLNH2DTFC.

        The Court has determined based on defendant’s plea that the above specific property

("Subject Property") is subject to forfeiture pursuant to Title 18, United States Code, Section 2253,

and that the government has established the requisite nexus between the property and the offense.

        Upon entry of this Order, the United States is authorized to seize the listed property in

accordance with Federal Rule of Criminal Procedure 32.2(b)(3).

        Upon entry of this Order, the United States is authorized to commence any applicable

proceeding to comply with Title 21, United States Code, Section 853(n) governing third party

rights, including giving notice of this Order.

        The United States shall publish or post notice, in accordance with Rule G(4) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, of this Order

and the United States’ intent to dispose of the property in such a manner as the Attorney General

may direct. The United States may also, to the extent practicable, provide written notice to any

person known to have an alleged interest in the Subject Property. Title 21, United States Code,

Section 853(n)(1).

        Any person, other than the above named defendant, asserting a legal interest in the Subject

Property may, within thirty days of the final publication of notice or receipt of notice, whichever

is earlier, petition the Court for a hearing without a jury to adjudicate the validity of his/her alleged

interest in the Subject Property, and for an amendment of the Order of Forfeiture, pursuant to Title

21, United States Code, Section 853(n)(2)-(6).

        Pursuant to Federal Rule of Criminal Procedure 32.2(b)(3), this Preliminary Order of

Forfeiture shall become final as to the defendant at the time of sentencing [or before sentencing if

the defendant consents] and shall be made part of the sentence and included in the judgment. If no



                                                   2
     6:20-cr-00099-RAW Document 79 Filed in ED/OK on 03/29/21 Page 3 of 3




third party files a timely claim, this Order shall become the Final Order of Forfeiture, as provided

by Federal Rule of Criminal Procedure 32.2(c)(2).

        Any petition filed by a third party asserting an interest in the Subject Property shall be

signed by the petitioner under penalty of perjury and shall set forth the nature and extent of the

petitioner’s right, title, or interest in the Subject Property, the time and circumstances of the

petitioners acquisition of the right, title, or interest in the Subject Property, and any additional facts

supporting the petitioner’s claim and the relief sought. Title 21, United States Code, Section

853(n)(3).

        The United States shall have clear title to the Subject Property following the Court’s

disposition of all third party interests, or, if none are asserted, following the expiration of the period

provided in Title 21, United States Code, Section 853(n) for the filing of third party petitions. Title

21, United States Code, Section 853(n)(7).

        The Court shall retain jurisdiction to enforce and amend this Order as necessary pursuant

to Federal Rule of Criminal Procedure 32.2(e).

        Dated this 29th day of March, 2021.



                                                RONALD A. WHITE
                                                United States District Judge




                                                    3
